[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1183

         IN RE: ANDREW J. KEHOE; CATHERINE M. KEHOE,

                            Debtors,
                      ___________________

              ANDREW J. KEHOE; CATHERINE M. KEHOE,

                      Debtors, Appellants,

                               v.

                 MEETINGHOUSE COOPERATIVE BANK;
                   GARY CRUICKSHANK, TRUSTEE,

                           Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
               Selya and Boudin, Circuit Judges.


     Andrew J. Kehoe and Catherine M. Kehoe on brief pro se.
     David J. Reier and Schnader, Harrison, Goldstein & Manello
on brief for appellee Meetinghouse Cooperative Bank.
                        December 11, 2000



            Per Curiam. We have read carefully the record in

this case, including the briefs of the parties.              We affirm

the grant of summary judgment to appellees essentially for

the reasons given by the bankruptcy court at the hearing

held on January 14, 1999.       We add only the following.

            The Disclosure Statement, filed by debtors with the

bankruptcy court and dated October 29, 1996, conclusively

establishes that, one month prior to entering into the

settlement agreement, the debtors were aware of the facts

whose non-disclosure they now allege induced them to make

that agreement.     Their claim is therefore without merit.

            Moreover, in light of this fact, the court below

committed    no   cognizable   error   in   not   granting    debtors'

request for further discovery on this issue.           See Morrisey

v. Boston Five Cents Sav. Bank, 54 F.3d 27, 35 (1st Cir.

1995) (party seeking further discovery must show, inter

alia, "a plausible basis for [a] belief that facts exist

that would likely suffice to raise a genuine and material

issue").




                                -2-
           Finally, since appellees filed with the bankruptcy

court an accounting of all payments they claim to have

received and how those funds were credited, see Affidavit of

Philip M. O'Connor, Exh. A, they appear to have satisfied

any duty they might have had to render an accounting to

debtors.   Since debtors have not brought forth any competent

evidence to challenge the accuracy of this accounting, the

entry of summary judgment was appropriate.

           Affirmed.   See 1st Cir. Loc. R. 27(c).




                              -3-